945 F.2d 411
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert KETCHUM, Plaintiff-Appellant,v.FEDERAL BUREAU OF INVESTIGATION, National Crime InformationCenter, named as:  NCIC, Defendants-Appellees.
No. 91-1204.
United States Court of Appeals,Tenth Circuit.
Oct. 4, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Robert H. Ketchum appeals the dismissal of his civil rights action against the Federal Bureau of Investigation and others in which he alleges, among other things, that the defendants have wrongfully compiled records from 47 different states concerning him.   We affirm the district court on the grounds and for the reasons stated in the district court's thorough and scholarly opinion dated May 21, 1991.


3
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3